DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 19 and new Claims 23 and 24 are pending.
Claim 24 is CANCELLED as being directed to a non-elected invention.
Claims 19 and 23 are ALLOWED for the reasons set forth below.

Terminal Disclaimer
The terminal disclaimer filed on 13 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any of U.S. Patents 9,918,965, 10,441,569, or 10,799,479 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The obviousness-type double patenting rejection over Patents 9,918,965, 10,441,569, and 10,799,479 entered 25 August 2021 have been overcome and therefore are WITHDRAWN.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Dale Rieger on 7 January 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 24:	Has been CANCELLED.

Response to Amendment
The Declaration of Dr. Jacobs under 37 CFR 1.132 filed 13 December 2021 is sufficient to overcome the rejection of Claim 19 based upon the combined teachings of Hong, Sela, and Chen.
Specifically, the Jacobs Declaration establishes, based on comparison to alternative solvent/surfactant combinations which a skilled artisan may glean from the teachings of Chen, that formulating a self-emulsifying drug delivery system incorporating DIM-related indoles falling within the scope of the presently amended claims is less predictable than the art, represented by Chen, may initially seem to suggest.  This demonstration of unpredictability in forming the required oil-in-water emulsion upon contact with GI fluids, combined with the amended claim scope carefully tracking the SEDDS constituent requirements which the Jacobs declaration establishes indeed function in the manner claimed, serves to establish the criticality of the recited components.   Affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Applicants can rebut a prima facie case of obviousness by showing the criticality of the change. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
On the basis of the amendments to the Claims, and of the data presented by the Jacobs declaration, the rejection of Claim 19 as being obvious over the combined teachings of Hong, Sela, and Chen is hereby WITHDRAWN.

Allowable Subject Matter
Claim 19 is allowed for the reasons set forth above.
Newly added Claim 23, requiring all the limitations of Claim 19 indicates as being allowable above, is also allowed for the same reasons, the further limitations simply combining additional agents known to effectively treat a variety of cancers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613